This matter came on to be heard before Chief Justice Roberts in Chambers on March 22, 1971, on the Application of Lodge No. 4 Pawtucket, Fraternal Order of Police, dated March 22, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for the fiscal year commencing July 1, 1971, between the City of Pawtucket and Lodge No. 4 Pawtucket, Fraternal Order of Police, on all of the unresolved issues between said parties.
After hearing thereon and consideration thereof, it is hereby
Ordered:
1. The Application of Lodge No. 4 Pawtucket, Fraternal Order of Police, requesting the Chief Justice to appoint a third arbitrator is hereby granted.
2. Thomas H. Bride, Jr. of 138 Ann Mary Brown Drive, Warwick, Rhode Island, is hereby appointed as the third member *921and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws, as amended.
Phillip S. Rosen, for Lodge No. 4, F. O. P.
Victor J. Beretta, City Solicitor of Pawtucket.